             Case 1:19-cv-00723 Document 2 Filed 03/14/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
_______________________________________
In re Subpoena matter in                )
                                        )
WGL ENERGY SYTEMS INC.,                 )
                                        )
       Plaintiff,                       )
                                        )
       v.                               )      Civil Action No. 19-723
                                        )
DAE SUNG LLC,                           )
                                        )
       Defendant                        )
______________________________________ )

                                   NOTICE OF REMOVAL

       The United States Attorney, by and through undersigned counsel, and on behalf of the

United States General Services Administration (“GSA”), hereby files this Notice of Removal

pursuant to 28 U.S.C. §§ 1442(a)(1) and 1446, and Brown & Williamson Tobacco Corp. v.

Williams, 62 F.3d 408, 412-15 (D.C. Cir. 1995). In support of this Notice, GSA states as follows:

       1.      The GSA is in receipt of a subpoena purportedly issued in a civil case now pending

in the Superior Court for the District of Columbia, WGL Systems Inc. v Dae Sung LLC, 2018 CA

000384 B. A copy of the subpoena is attached as Exhibit 1.

       2.      The third-party subpoena, delivered on or around March 4, 2019, purports to direct

the GSA to provide contracts in the possession of and internal correspondence within the GSA.

       3.      The GSA is an agency of the United States. See 28 U.S.C. § 1442(a)(1).

       4.      Further, this matter involves a “civil action” “commenced in a State court” that is

“directed to” the GSA. 28 U.S.C. § 1442(a). Specifically, the term “civil action” “include[s] any

proceeding (whether or not ancillary to another proceeding) to the extent that in such proceeding

a judicial order, including a subpoena for testimony or documents, is sought.” Id. § 1442(d)(1).
             Case 1:19-cv-00723 Document 2 Filed 03/14/19 Page 2 of 2



       5.      Accordingly, this subpoena matter is hereby removed to this Court. See id. (“If

removal is sought for a proceeding described in the previous sentence, and there is no other basis

for removal, only that proceeding may be removed to the district court.”); see also Brown &

Williamson Tobacco Corp. v. Williams, 62 F.2d 408, 415 (D.C. Cir. 1995) (permitting removal of

District of Columbia Superior Court subpoena action that sought production of documents because

federal jurisdiction even under the pre-amendment version of 28 U.S.C. § 1442(a) applied to “any

proceeding in which state judicial civil power was invoked against a federal official”). The

underlying is not being removed and remains pending at the Superior Court for the District of

Columbia.1

Dated: March 14, 2019                        Respectfully submitted,
                                             JESSIE K. LIU, D.C., Bar #472845
                                             United States Attorney
                                             District of Columbia

                                             DANIEL F. VAN HORN, D.C. Bar #924092
                                             Chief, Civil Division

                                      By:    _/s/ Matthew Kahn___________
                                             MATTHEW KAHN
                                             Assistant United States Attorney
                                             555 Fourth Street, N.W. - Civil Division
                                             Washington, D.C. 20530
                                             (202) 252-6718 (phone)
                                             Matthew.Kahn@usdoj.gov




1
  A Notice of Filing of this Notice of Removal is being filed this date with the Superior Court for
the District of Columbia.
                                                2
